Citation Nr: 1317235	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  10-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962.  The record indicates that the Veteran has additional periods of active duty for training (ACDUTRA) service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.  In November 2011, the Veteran testified before the undersigned during a Travel Board hearing at the Muskogee RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In May 2013, the Veteran submitted additional evidence without a waiver of review in the first instance by the agency of original jurisdiction (AOJ).  As this decision remands the claim for other reasons, the AOJ will have the opportunity to review these records in the first instance.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran's claims must again be remanded for further development.  Although the Board regrets the additional delay, an additional remand is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board finds the AOJ has not substantially complied with its March 2012 directives regarding confirmation of the Veteran's periods of active duty service, ACDUTRA service, and inactive duty for training (INACDUTRA) service.  The Board's March 2012 Remand indicated that the term "veteran" means, in relevant part, "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 3.1(d) (2012).  The term "active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  See 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).

Noting that the Veteran has claimed that his bilateral hearing loss and tinnitus disorders stem from his service in the Air Force Reserves, the Board's March 2012 Remand found that the AOJ had not exhausted all efforts to verify the Veteran's periods of ACDUTRA and INACDUTRA service, nor had it made a formal finding regarding whether the records associated with each verified period of service were present in the claims folder or whether they were unavailable.  

Accordingly, the Board's March 2012 Remand instructed the AOJ to take all appropriate steps to confirm the Veteran's periods of active duty service, ACDUTRA service, and INACDUTRA service.  Specifically, the Board's seventh remand directive indicated that after undertaking such efforts, the AOJ should "enumerate (month, day, year) and verify all periods of ACDUTRA and INACDUTRA."  The Board's eighth remand directive indicated that the AOJ should "prepare a formal finding memorandum regarding the presence or absence of service treatment and personnel records regarding each period of service identified."  

Pursuant to a PIES request, in August 2012, the National Personnel Records Center (NPRC) provided records relating to the Veteran's service.  These additional personnel records suggest that the Veteran had additional periods of ACDUTRA service in August 1959, August 1960, and August 1961.  In August 2012, the AMC sent a letter to the Air Reserve Personnel Center (ARPC) requesting all pertinent records for the Veteran.  In December 2012, the AMC sent a letter to the ARPC Points Management Branch requesting records from the Veteran's periods of ACDUTRA and INACDUTRA.  Later in December 2012, the ARPC responded that it required a completed Form SF 180, Request Pertaining to Military Records (SF 180), in order to release the requested documentation to the AMC.  In February 2013, the AMC sent a Form SF 180 to the Veteran for him to complete and return.  To date, no response has been received.  

In sum, contrary to the Board's March 2012 Remand instructions, despite making some efforts to obtain records associated with the Veteran's periods of ACDUTRA and INACDUTRA, the AOJ has not enumerated (by month, day, and year) all of the Veteran's periods of ACDUTRA and INADCDUTRA service.  Similarly, the AOJ has not prepared a formal finding memorandum regarding the presence or absence of service treatment and personnel records regarding each identified period of service.  Accordingly, the AOJ must take further efforts to develop the record.

Additionally, the Board's March 2012 Remand noted that the Veteran had been scheduled for a VA examination in March 2010.  Although the Veteran was notified of the date of the scheduled examination, he failed to appear.  Accordingly, the Board directed the AMC to schedule the Veteran for an additional medical examination.  Pursuant to this remand directive, the Veteran was scheduled to undergo an examination in April 2013.  A notation in the Veteran's medical record indicates that the Veteran failed to report for this examination.  The Board observes that the letter notifying the Veteran of the date of the examination is not of record.  

In May 2013, the Veteran stated that he notified the VA Medical Center "immediately" when he became aware that he would be unable to attend the VA examination as scheduled.  The Veteran indicated that he was told that he would be rescheduled for another examination.  The Board observes that the record contains no evidence that such communications occurred.  In order to provide the Veteran with every possible consideration, however, the Board will again remand the Veteran's case in order to schedule the Veteran for a VA examination.  All evidence associated with the scheduling of this examination, including notification letters and reports of contact with the Veteran, should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and again request that he complete a Form SF 180 in order to allow VA to obtain any additional pertinent records from the ARPC.  If a completed Form SF 180 is received from the Veteran, forward this information to the ARPC in order to obtain pertinent records.  Take all additional appropriate efforts to confirm the Veteran's dates of active duty service, ACDUTRA service, and INACDUTRA service.

2.  Thereafter, enumerate (by month, day, and year) and verify all periods of ACDUTRA and INACDUTRA. This enumeration must be clear and should consist of more than just the appellant's retirement points.  Any records obtained must be associated with the claims folder.

3.  Then, prepare a formal finding memorandum regarding the presence or absence of service treatment and personnel records regarding each period of service identified.  The Veteran should be notified of such findings and be provided with an opportunity to respond.

4.  Following completion of the above, schedule the Veteran for an examination with a VA examiner of appropriate expertise to determine the nature and etiology of any current bilateral hearing loss and tinnitus disorder.  The AOJ is reminded that the Veteran has twice failed to appear for scheduled VA examinations; accordingly, all notification letters and other correspondence regarding the scheduling of the examination must be associated with the Veteran's claims file.

The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  The examiner should also be provided a list of all verified periods of active duty, ACDUTRA and INACDUTRA.  Any tests deemed necessary should be conducted.  The examiner should opine as to whether it is at least as likely as not (that is, a 50 percent probability or greater) that any currently-diagnosed hearing loss or tinnitus disorder was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by any incident of service, to include acoustic trauma either before or during service or, for sensorineural hearing loss, was present to a degree of at least 10 percent within one year of the Veteran's August 1962 release from active duty.  All verified periods of active duty, ACDUTRA and INACDUTRA must be separately and specifically considered.  The examiner must discuss the December 2009 medical report from Dr. L.I., who opined that the Veteran has sensorineural hearing loss and tinnitus as a result of noise-induced trauma in service. 

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

